Citation Nr: 1616003	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psychiatric disability, claimed as bipolar disorder, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, also claimed as a right leg disability, to include as secondary to the service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with active duty for training (ACDUTRA) from September 1978 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

When this case was last before the Board in October 2015, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for psychiatric disability and right leg/peripheral neuropathy disabilities are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A January 2013 Board decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).

2.  Evidence received subsequent to Board's January 2013 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for psychiatric disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board denied service connection for an acquired psychiatric disorder other than PTSD in a January 2013 decision, based in strong part, on its reliance on an August 2012 VA examination report.  Specifically, the August 2012 examiner found the Veteran did not warrant a diagnosis of an acquired psychiatric disorder, but rather was "malingering."  In December 2013 the Veteran initiated a claim to reopen this finally adjudicated matter, but in the December 2014 rating decision under appeal, the RO determined that new and material evidence had not been presented. 

However, the Board finds the evidence received since the January 2013 Board decision includes a statement from the Veteran's treating psychiatrist dated in November 2013.  This statement indicates the Veteran warrants diagnoses of a personality disorder, depression, and schizophrenia.  The statement also indicates the Veteran is receiving treatment on an outpatient basis at the St. Louis VA Medical Center (VAMC).    

This evidence, when considered in light of the evidence previously of record in January 2013 is very probative, as it directly calls into question the August 2012 VA examiner's conclusions, and also raises the reasonable possibility of substantiating the Veteran's claim.  This follows, because the evidence directly bears upon an issue material to the claim; whether the Veteran has a currently diagnosed acquired psychiatric disorder.  As such, the Board finds this evidence to be new and material.  Therefore, reopening of the claim for service connection for psychiatric disability is warranted.  






ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for psychiatric disability is granted.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has initiated a claim for service connection for a right leg disability.  Specifically, he has indicated he experiences shooting pain in the back of his right leg, and has asserted this may have been caused by his service-connected lumbar spine disability.  The Veteran has also initiated a claim for service connection for a bilateral lower extremity neurological disorder, claimed as peripheral neuropathy, which he has also asserted is due to his service-connected disability.  When this case was previously before the Board it was remanded for an examination relative to the Veteran's claimed right leg disability as well as an examination of his claimed right knee disability.  On remand, the Appeals Management Center (AMC), in Washington, D.C. obtained an examination of the Veteran's right knee disability, and that claim was subsequently granted by the AMC; however, the AMC failed to obtain a right leg examination as instructed.  The Board also notes that a February 9, 2016, VA Form 21-0820, report of contact, indicates the Veteran reported he was scheduled to undergo neurological testing to assess his peripheral neuropathy at the St. Louis VAMC; however, records of such testing have not been associated with the record.  On remand, these records must be obtained, and a peripheral nerves examination must be conducted in accordance with the October 2015 remand instructions.  

Relative to the Veteran's claim for service connection for psychiatric disability, the Board notes he has previously reported experiencing psychiatric manifestations during his period of active duty for training in November 2001 and August 2007 statements.  As noted above, the Veteran underwent a VA examination in August 2012 to assess whether he had a current psychiatric disorder that was attributable to his reported manifestations in service.  In the course of that examination, the examiner noted inconsistencies in the Veteran's reports, and based on these inconsistencies and the examiner's finding that the Veteran appeared to be exaggerating symptoms, the examiner concluded the Veteran was "malingering."  However, since that time, the Veteran's treating psychiatrist at the St. Louis VAMC has provided medical records indicating the Veteran warrants a diagnoses of schizophrenia and depression.  In addition, the Veteran was also noted to have a personality disorder.  The Board observes the August 2012 examiner's findings of inconsistent statements and exaggeration of symptomatology may represent manifestations of the above-noted disabilities, rather than a lack of credibility or malingering on behalf of the Veteran.  In this respect, the Board notes two qualified examiners appear to have reached very divergent medical conclusions.  Therefore, the Board finds a VA examination is necessary to determine whether the Veteran does have a current acquired psychiatric disorder that originated during his period of active duty.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the Board notes that in July 1996, the St. Louis VAMC indicated no historical records of treatment for the Veteran existed.  However, in correspondence dated in June 2015, the VAMC indicated additional records were located and would be sent.  These records were subsequently received in September 2015; however, they only date to May 1995.  The VAMC should be contacted to ensure no additional records are available for the period of February 1979 to May 1995, as such records could be relevant to the Veteran's pending claims for service connection.  

Accordingly, this case is REMANDED to the RO or the AMC for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues remaining on appeal, to include any more recent treatment records related to the claimed disabilities, as well as any historical records from the St. Louis VAMC for the period of February 1979 to May 1995.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined this Veteran, to address the etiology of the Veteran's claimed bilateral lower extremity neurological disability, claimed as a right leg condition and peripheral neuropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should identify all neurological disorders of the lower extremities that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service; 

b)  was caused by his service-connected lumbar spine disability; or 

c)  was permanently worsened by his service-connected lumbar spine disability.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements. 

3.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist, who has not previously examined this Veteran, to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the psychiatrist or psychologist. Based on the review of the Veteran's pertinent history and the examination results, the psychiatrist or psychologist should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the psychiatrist or psychologist determines no acquired psychiatric disorder has been present during the period of the claim, he or she should explain why a diagnosis is not warranted.  In this regard, the psychiatrist or psychologist should fully discuss all relevant evidence, to include the divergent conclusions rendered by the August 2012 VA examiner and the Veteran's clinical psychiatrist at the St. Louis VAMC. 

With respect to each acquired psychiatric disorder present during the period of the claim, the psychiatrist or psychologist should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to specifically include the Veteran's November 2001 and August 2007 reports of psychiatric manifestations in service. 

A complete rationale for all proffered opinions must be provided.  If the psychiatrist or psychologist is unable to provide any required opinion, he/she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the psychiatrist or psychologist must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychiatrist or psychologist should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


